Citation Nr: 1755599	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  08-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for status-post atrial septal defect repair (heart disability).  

2.  Entitlement to a compensable disability rating for residuals of multiple rib fractures.

3.  Entitlement to a disability rating in excess of 10 percent for left shoulder impingement syndrome prior to June 15, 2015.  

4.  Entitlement to an initial compensable disability rating for status-post excision of numerous moles and cysts.  

5.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1981 and from November 1982 to January 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was most recently before the Board in June 2016, when the above-noted claims were remanded for additional development.  The case has now been returned for further appellate review.

The Veteran testified before the undersigned Veterans Law Judge in August 2010, and a transcript of that proceeding is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The claims for entitlement to increased disability ratings for left shoulder impingement and status-post excision of moles and cysts, as well as entitlement to service connection for bilateral hearing loss are remanded for additional evidentiary development below.  Therefore these claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.

In addition, the Board acknowledges a May 2017 decision, in which the Board remanded the issue of entitlement to service connection for a right shoulder disability.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not recertified this issue for consideration by the Board, and it appears the AOJ is still taking action on that issue.  As such, the Board will not accept jurisdiction over this issue at this time, but this issue will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  The most probative evidence of record establishes the Veteran has experienced a left bundle branch block and chronic congestive heart failure as a result of his service-connected atrial septal defect repair.  

2.  The Veteran's status post fractured ribs disability has been manifested by residual rib pain, tenderness, and a mild displacement of his 5th and 6th ribs.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for status-post atrial septal defect repair with chronic congestive heart failure and left bundle branch block have been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code (DC) 7000 (2017).

2.  The criteria for a 10 percent rating, but no higher, for residuals of multiple rib fractures have been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.59, 4.71a, Diagnostic Code (DC) 5297, 4.73 DC 5321 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected heart and fractured ribs disabilities in July 2011 and June 2015.  He has not asserted, and the evidence does not show his disabilities have increased in severity since the most recent examinations.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Heart Disability Rating

The record reflects that the Veteran's status-post atrial septal defect repair has been assessed a noncompensable evaluation by analogy under 38 C.F.R. § 4.104, DC 7099-7000.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to atrial septal defects, and that such conditions must be rated by analogy.  See 38 C.F.R. §§ 4.20, 4.27.

Under DC 7000, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is warranted; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is applicable; with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, a 10 percent rating is available.  38 C.F.R. § 4.104

Note (1) to DC 7000 states that cor pulmonale, a form of secondary heart disease, should be evaluated as part of the pulmonary condition that caused it.  Id.

Note (2) to DC 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

By way of background, the Veteran was initially awarded service connection for his heart disability in an August 1986 rating decision, and a noncompensable evaluation was assigned.  In June 2001, the Veteran initiated a claim for an increased rating.  In subsequent rating decisions, the RO confirmed and continued his previously assigned noncompensable disability evaluation.  This appeal followed.  

Initially, the Board notes that although the Veteran initiated a claim for an increased disability rating in June 2001, the RO did not obtain a VA examination to assess the Veteran's heart condition until July 2011.  In the course of that examination, the examiner found the Veteran had experienced chronic congestive heart failure (CCHF).  The examiner found the Veteran experienced several symptoms associated with his CCHF, to include chest pain, shortness of breath, dyspnea at rest, dizziness, and syncope.  The Board observes the Veteran has competently reported these symptoms throughout the period of the claim.  However, in the course of the July 2011 VA examination, the examiner indicated the Veteran's CCHF was "not related" to his service connected heart disability.  Unfortunately, the examiner failed to explain how or why she came to this conclusion.  

The Veteran most recently underwent a VA examination in June 2015.  During the examination, the examiner provided a comprehensive assessment of the Veteran's cardiac medical history.  However, the examiner did not comment on whether the Veteran's CCHF was related to his service-connected heart disability.  Rather, the examiner found a cardiology consult was indicated.   

The Veteran recently provided a statement from his private Cardiologist in October 2017.  In his statement, the physician found the Veteran's CCHF was at least as likely as not a direct result of scarring caused by his in-service surgery to correct his atrial septal defect.  The clinician explained that medical literature demonstrates that over time such scarring can result in a left bundle branch block (LBBB).  The evidence demonstrates the Veteran was indeed diagnosed with a LBBB in 2003.  The physician then explained that a LBBB will cause an altered contraction pattern, which left untreated will cause CCHF.  Although the Veteran has experienced variable ejection fraction readings, which the June 2015 examiner found evidenced an improvement in his heart disability, the private Cardiologist indicated this is not the case.  In cases such as this, the clinician explained, the altered contraction pattern will cause wide variations in clinical evaluations, making standard evaluative criteria such as ejection fraction measurements harder to interpret.  In sum, the Board finds the private Cardiologist's medical opinion to be exceptionally explained and well supported in medical literature.  Though the July 2011 VA examiner found the Veteran's CCHF was unrelated to his service connected heart disability, she failed to explain her conclusion and is not a cardiac specialist.  For these reasons, the Board has afforded the conclusions provided by the private Cardiologist greater probative weight.  

In this case, the evidence demonstrates the Veteran has chronic congestive heart failure, and has experienced manifestations of this condition throughout the entire claim period.  The most competent evidence of record also demonstrates the Veteran's CCHF was proximately caused by his service connected atrial septal defect, as a result of scarring caused by his in-service surgery to repair that condition.  As noted above, a 100 percent disability rating is warranted when a heart disability results in chronic congestive heart failure.  Therefore, the Board finds a 100 percent disability rating is warranted for the Veteran's status-post atrial septal defect repair, with resulting left bundle branch block and chronic congestive heart failure.  

Ribs Disability Rating

The record reflects that the Veteran's status post fractured ribs has been assigned a 10 percent rating by analogy under 38 C.F.R. § 4.71(a), DC 5297.  Under this code, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs. Under Diagnostic Code 5297, a 30 percent evaluation is warranted for removal of three or four ribs; 40 percent for removal of five or six ribs; and, a 50 percent rating is warranted for removal of more than 6 ribs.  

The evidence of record indicates that the Veteran has experienced relatively consistent chest pain since he fractured three ribs in a skiing accident in service.  His rib pain was then further exacerbated in service in the course of his septal defect surgery.  The Board acknowledges the Veteran underwent VA examinations in July 2011 and June 2015.  During his examinations, the Veteran reported experiencing ongoing chest pain and tenderness since his in-service injury and surgery.  In addition, during his June 2015 VA examination the examiner noted radiographic evidence demonstrating a mild displacement of the 5th and 6th ribs.    

Initially the Board finds the Veteran's displaced and painful ribs are closely analogous to two resected ribs, and as such, the Board finds the Veteran warrants a 10 percent rating for his disability.  The Board has considered whether a higher or separate rating is warranted under the muscle injury codes; however, based on the evidence described above, the Veteran has not exhibited symptoms analogous to a moderately-severe disability of the respiratory muscles.  38 C.F.R. § 4.73, DC 5321.  In this respect, there has been no evidence of muscle atrophy or loss, as listed in the findings for a moderately severe muscle injury.  Further, other than pain and tenderness, there were no other objective abnormalities indicated on the VA examination or in the outpatient treatment records.  For these reasons, the Board finds that the overall disability picture for the Veteran's status post fractured ribs does not more closely approximate a 20 percent rating for moderately severe or severe muscle injury under the applicable diagnostic code.  The Board also finds that a separate rating for pain and tenderness under DC 5321 and 5297 would violate the principles of pyramiding cited in 38 C.F.R. § 4.14.  In addition to considering other potentially applicable diagnostic codes, the Board notes the Veteran's rib injury did not result in a loss of ribs, and as such a higher rating under 38 C.F.R. § 4.71(a), DC 5297 is not applicable in this case.  Further, the Veteran's disability is not shown to involve other body systems.  Therefore, this disability does not warrant an evaluation under any other provisions of the rating schedule.  Accordingly, the Board finds a 10 percent rating, but no higher, for residuals of multiple rib fractures is warranted.  
Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has reported that he suffers from chest pain and tenderness.  The Board notes that the Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, these symptoms simply do not warrant a rating in excess of the presently assigned 10 percent evaluation.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, as explained above, the disabilities have been relatively consistent throughout the entire appeal period and do not warrant staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to a 100 percent rating for status-post atrial septal defect repair with chronic congestive heart failure and left bundle branch block throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits. 

The Board having determined a 10 percent rating, but no higher, is warranted for residuals of multiple rib fractures throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Left Shoulder Rating

When this case was before the Board in June 2015, the Board remanded the issue of entitlement to an increased rating for the left shoulder disability in order to obtain a current examination.  Thereafter, the Veteran underwent a VA examination in October 2015.  Following his examination, the RO assigned an increased 20 percent disability rating from August 21, 2015.  Curiously, however, the RO failed to explain how or why this date was chosen.  Further, a review of the rating code sheet indicates the 20 percent rating was assigned from June 15, 2015.  Nevertheless, the Veteran has expressed satisfaction with the 20 percent disability rating in December 2015 and October 2017 correspondence from his attorney.  As such, the Board has recharacterized the Veteran's appeal as noted on the title page above.  Therefore, the Board will consider whether a disability rating of 20 percent prior to the date assigned by the RO is warranted.  

In a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the Veteran has reported experiencing flare-ups of left shoulder pain; however, the VA examiners failed to provide a statement as to whether the Veteran's left shoulder pain would result in further reduction in his range of motion.  The Board finds such an opinion is of high importance in this case, as his left shoulder range of motion was limited in abduction to 120 degrees on initial range of motion assessment during the Veteran's July 2011 VA examination.  During that examination, the Veteran reported experiencing severe flare-ups of pain that lasted 1 to 2 days, and occurred weekly.  Therefore, a remand is necessary to elicit relevant information as to the Veteran's left shoulder flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  

Skin Disability Rating

In the course of the Veteran's most recent June 2015 VA skin disease examination, the examiner diagnosed the Veteran with several skin disabilities, to include seborrheic dermatitis, numerous moles, cysts, and actinic keratosis.  The Veteran is presently service connected for the excision of numerous moles and cysts.  His disability is evaluated under 38 U.S.C.A. § 4.118, Diagnostic Code 7819.  Unfortunately, the June 2015 VA examiner failed to state whether the Veteran's other diagnosed skin disorders are consequentially related to his military service.  The Board notes the Veteran's representative has requested an alternative disability rating under 38 U.S.C.A. § 4.118, Diagnostic Code 7806 in an October 2017 correspondence.  During the June 2015 VA examination, the examiner stated the Veteran's disabilities affect greater than 20 to 40 percent of his total body.  Since a higher disability rating may be warranted if each of the diagnosed skin disabilities are causally related to his military service, the Board finds an addendum medical opinion is necessary prior to final adjudication of this issue.  

Hearing Loss Claim

In the June 2015 remand, the Board also found a medical opinion provided during a July 2011 VA audiological examination to be inadequate.  The Board specifically found this examination to be insufficient because the examiner principally relied upon a normal hearing examination on separation to support her negative nexus opinion.  The Board explained that an absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Based on this insufficiency the Board found a new examination and medical opinion was necessary.  

The Veteran most recently underwent a VA examination in November 2016.  However, for the precise reasons articulated above, the Board finds the medical opinion provided by the November 2016 examiner to be insufficient.  In particular, the examiner again wholly relied upon the Veteran's normal separation audiogram in formulating his opinion.  He failed to discuss the Veteran's competent reports, to include his report of diminished hearing in service, as well as his report of ongoing hearing problems since that time.  The examiner also ignored the Veteran's in-service audiograms.  These records do not indicate the Veteran experienced a hearing loss disability in accordance with 38 C.F.R. § 3.385 in service; however, these records do establish puretone threshold shifts during the Veteran's periods of active duty.  Finally, the Board also notes the Veteran was a Weapon Control Systems Technician in the U.S. Air Force.  The Air Force has acknowledged this occupation carries a high probability for exposure to acoustic trauma.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the November 2016 medical opinion also wholly relied on the Veteran's separation audio examination, but failed to consider other favorable relevant evidence, the Board finds the opinion suffers from the same fatal flaws as the July 2011 medical opinion.  

The Board also notes that during his November 2016 examination, the examiner cited to a 2006 Institute of Medicine (IOM) study, which found an insufficient scientific basis to conclude permanent hearing loss attributable to noise exposure will develop long after the noise exposure.  In this respect, the Board notes a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as people age these hair cells are damaged and if the redundant cells are not there the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on the 2006 IOM's previous determination that limited sound exposure in the past is unlikely to result in long term damage.  Based on the VA examiner's medical opinion insufficiencies, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of this matter.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, afford the Veteran a VA examination by a physician with sufficient expertise to fully assess the severity of the Veteran's service-connected left shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must consider and discuss all procurable and assembled data related to the Veteran's left shoulder flare-ups, such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups.  The examiner should then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so. 

3. Also, obtain a medical opinion from the June 2015 VA examiner, if available; if unavailable the record should be annotated to reflect the examiner's unavailability, and an addendum should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's diagnosed skin disorders.  All evidence should be made available to the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disorders diagnosed in the course of his June 2015 VA examination, to include seborrheic dermatitis, numerous moles, cysts, and actinic keratosis originated in or were otherwise caused by his active military service. 

The examiner should also provide an estimate of the total and exposed body surface areas affected by the skin disorders which are related to the Veteran's military service.  All available lay and medical evidence should be considered. 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Then, obtain an addendum medical opinion from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  The physician must consider the above-noted study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although a puretone threshold shift may not have been shown in service or may have fully recovered at separation from service, service connection can still be established if the evidence shows the current disability was as likely as not consequentially related to incidents during service. 

In this regard, the physician must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

5. Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


